Honorable Gibson D. Lewis Speaker Texas House of Representatives P.O. Box 2910 Austin, Texas 78769
Re: Eminent domain powers of the Fort Worth Regional Transportation Authority
Dear Speaker Lewis:
You have asked two narrow questions regarding the eminent domain powers of the Fort Worth Transportation Authority [hereinafter "the authority"] under article 1118y, V.T.C.S. We will limit our discussion to those questions which are as follows:
  (1) If the voters confirm creation of the authority and levy of the proposed sales and use tax, will the authority be empowered to exercise the power of eminent domain without approval of the City Council of the city of Fort Worth?
  (2) If the voters confirm creation of the authority and levy of the proposed sales and use tax, will the authority be empowered to use the power of eminent domain to acquire land for a station or terminal complex without approval of the City Council of the city of Fort Worth?
It is apparent to us that the authority is not empowered to exercise the power of eminent domain generally or to acquire land for a station or terminal complex without the approval of the City Council of the city of Fort Worth.
Section 10(e) requires an authority to obtain the consent of a city council before the authority may change, alter, or damage any property or facilities of a city such as streets, alleys, roads, or pipelines. Sections 10(g) and 10(h) require an authority to obtain approval from a city council before the authority may acquire land through exercise of the power of eminent domain. Section 14(c) requires that an executive committee of an authority designate a proposed station or terminal complex as part of a transportation system within a comprehensive service plan approved by resolution of the committee. Section 14(d) requires an authority to obtain approval of a city council for the location of a station or terminal complex within the city limits or extraterritorial jurisdiction of a city.
You have advised us that the city of Fort Worth comprises the entire area within the jurisdiction of the Fort Worth Transportation Authority. Hence, it is clear that in order for the authority to exercise the power of eminent domain to acquire land for a station or terminal complex or for other purposes, it must have the approval of the Fort Worth City Council.
 SUMMARY
The Fort Worth Transportation Authority must obtain the approval of the Fort Worth City Council in order to exercise the power of eminent domain.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Prepared by Colin Carl Assistant Attorney General